 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    NOEL COGBURN,                                  No. 2:18-cv-01223-TLN-DMC
12                      Plaintiff,
13              v.                                   ORDER GRANTING DEFENDANT
                                                     SUNBEAM PRODUCTS, INC.’S MOTION
14    SUNBEAM PRODUCTS, INC., DBA                    TO DISMISS
      JARDEN CONSUMER SOLUTIONS;
15    WALMART INC.,
16                      Defendants.
17

18

19          This matter is before the Court pursuant to Defendant Sunbeam Products, Inc. dba Jarden

20   Consumer Solution’s (“Sunbeam”) Motion to Dismiss Plaintiff’s Third Cause of Action for

21   Breach of Implied Warranty. (ECF No. 11.) Plaintiff Noel Cogburn (“Plaintiff”) filed an

22   opposition, (ECF No. 16), and Sunbeam filed a reply, (ECF No. 18). For the reasons set forth

23   below, the Court hereby GRANTS Sunbeam’s Motion to Dismiss without leave to amend. (ECF

24   No. 11.)

25   ///

26   ///

27   ///

28   ///

                                                     1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff alleges that on or about April 13, 2017, Plaintiff was making hummus with an

 3   Oster® Accurate Blend 14 blender (“Blender”) purchased from Walmart, Inc. (“Walmart”) and

 4   manufactured by Sunbeam. (ECF No. 9 ¶¶ 2–3, 7.) Plaintiff alleges that while the Blender’s

 5   blades were rotating during use, the pitcher detached from the threaded blade attachment and

 6   exposed the spinning blade assembly. (ECF No. 9 ¶ 8.) According to Plaintiff, this incident

 7   caused severe, permanent, and disfiguring injuries to Plaintiff’s body, including lacerations on his

 8   left and right hands and fingers. (ECF No. 9 ¶ 8.)

 9          On May 14, 2018, Plaintiff filed the instant lawsuit against Sunbeam and Walmart

10   (collectively, “Defendants”), alleging the following causes of action: (1) Negligence; (2) Strict

11   Liability; and (3) Breach of Implied Warranty. (ECF No. 1.) On June 1, 2018, Plaintiff filed a

12   First Amended Complaint (“FAC”) against Defendants alleging the same causes of action. (ECF

13   No. 9.) Sunbeam now moves to dismiss Plaintiff’s third cause of action for Breach of Implied

14   Warranty under the theory that Plaintiff has failed to establish vertical privity with Sunbeam.

15          II.     STANDARD OF LAW

16          A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal

17   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Federal Rule of

18   Civil Procedure 8(a) requires that a pleading contain “a short and plain statement of the claim

19   showing that the pleader is entitled to relief.” See Ashcroft v. Iqbal, 556 U.S. 662, 678–79

20   (2009). Under notice pleading in federal court, the complaint must “give the defendant fair notice
21   of what the claim . . . is and the grounds upon which it rests.” Bell Atlantic v. Twombly, 550 U.S.

22   544, 555 (2007) (internal quotations omitted). “This simplified notice pleading standard relies on

23   liberal discovery rules and summary judgment motions to define disputed facts and issues and to

24   dispose of unmeritorious claims.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002).

25          On a motion to dismiss, the factual allegations of the complaint must be accepted as true.

26   Cruz v. Beto, 405 U.S. 319, 322 (1972). A court is bound to give plaintiff the benefit of every
27   reasonable inference to be drawn from the “well-pleaded” allegations of the complaint. Retail

28   Clerks Int’l Ass’n v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963). A plaintiff need not allege

                                                       2
 1   “‘specific facts’ beyond those necessary to state his claim and the grounds showing entitlement to

 2   relief.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

 3   factual content that allows the court to draw the reasonable inference that the defendant is liable

 4   for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

 5          Nevertheless, a court “need not assume the truth of legal conclusions cast in the form of

 6   factual allegations.” United States ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir.

 7   1986). While Rule 8(a) does not require detailed factual allegations, “it demands more than an

 8   unadorned, the defendant–unlawfully–harmed–me accusation.” Iqbal, 556 U.S. at 678. A

 9   pleading is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the

10   elements of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678

11   (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

12   statements, do not suffice.”). Moreover, it is inappropriate to assume that the plaintiff “can prove

13   facts that it has not alleged or that the defendants have violated the . . . laws in ways that have not

14   been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459

15   U.S. 519, 526 (1983).

16          Ultimately, a court may not dismiss a complaint in which the plaintiff has alleged “enough

17   facts to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 697 (quoting

18   Twombly, 550 U.S. at 570). Only where a plaintiff has failed to “nudge[] [his or her] claims . . .

19   across the line from conceivable to plausible,” is the complaint properly dismissed. Id. at 680.

20   While the plausibility requirement is not akin to a probability requirement, it demands more than
21   “a sheer possibility that a defendant has acted unlawfully.” Id. at 678. This plausibility inquiry is

22   “a context–specific task that requires the reviewing court to draw on its judicial experience and

23   common sense.” Id. at 679.

24          If a complaint fails to state a plausible claim, “[a] district court should grant leave to

25   amend even if no request to amend the pleading was made, unless it determines that the pleading

26   could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130
27   (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 484, 497 (9th Cir. 1995)); see

28   also Gardner v. Marino, 563 F.3d 981, 990 (9th Cir. 2009) (finding no abuse of discretion in

                                                         3
 1   denying leave to amend when amendment would be futile). Although a district court should

 2   freely give leave to amend when justice so requires under Rule 15(a)(2), “the court’s discretion to

 3   deny such leave is ‘particularly broad’ where the plaintiff has previously amended its complaint.”

 4   Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d 502, 520 (9th Cir. 2013) (quoting

 5   Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir. 2004)).

 6          III.    ANALYSIS

 7          Sunbeam argues that Plaintiff’s third cause of action for Breach of Implied Warranty

 8   should be dismissed because Plaintiff has failed to establish vertical privity. (ECF No. 11 at 5–6.)

 9   Plaintiff responds that vertical privity is not required in tort product liability claims involving

10   personal injuries. (ECF No. 16 at 3.) Plaintiff appears to contend that his breach of implied

11   warranty claim is in fact a strict product liability claim and argues vertical privity is not required

12   when breach of implied warranty claims are pled as product liability torts. (ECF No. 16 at 3–5.)

13          Plaintiff’s thinly-veiled attempt to re-classify his breach of implied warranty claim as a

14   strict product liability claim is nonsensical. The two causes of action are distinct and require

15   different legal elements. Regarding Plaintiff’s breach of implied warranty claim, it is well

16   established that “[v]ertical privity is a prerequisite in California for recovery on a theory of breach

17   of the implied warranties of fitness and merchantability.” U.S. Roofing, Inc. v. Credit All. Corp.,

18   228 Cal. App. 3d 1431, 1441 (1991). The fact that privity is not required in tort product liability

19   claims is irrelevant to Plaintiff’s breach of implied warranty claim. Accordingly, Plaintiff is

20   required to demonstrate vertical privity to establish his breach of implied warranty claim.
21          Vertical privity exists where a buyer and seller “are in adjoining links of the distribution

22   chain.” Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1023 (9th Cir. 2008). “Thus, an end

23   consumer . . . who buys from a retailer is not in privity with a manufacturer.” Id. (citing Osborne

24   v. Subaru of Am. Inc., 198 Cal. App. 3d 646, 656 n.6 (1988)). Sunbeam argues Plaintiff has failed

25   to demonstrate vertical privity because the Blender was purchased from Walmart, not Sunbeam.

26   (ECF No. 11 at 6.) Thus, Sunbeam contends that Plaintiff is an end consumer in privity with
27   Walmart rather than Sunbeam. (ECF No. 11 at 6.) Plaintiff offers no argument in response. The

28   Court agrees with Sunbeam. Plaintiff did not purchase the Blender from Sunbeam, and thus is

                                                         4
 1   not in an adjoining link of the distribution chain with Sunbeam. Therefore, the Court finds that

 2   Plaintiff has failed to allege vertical privity and has not argued any exception to the vertical

 3   privity requirement applies. Moreover, the Court finds amendment would be futile because

 4   Plaintiff has failed to show additional allegations could cure this defect. Accordingly, the Court

 5   dismisses Plaintiff’s third cause of action without leave to amend.

 6          IV.     CONCLUSION

 7          For the foregoing reasons, the Court hereby GRANTS Sunbeam’s Motion to Dismiss

 8   Plaintiff’s Third Cause of Action Without Leave to Amend. (ECF No. 11.)

 9

10   Dated: February 14, 2019

11

12

13                                   Troy L. Nunley
                                     United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        5
